*986Staley, Jr., J. P., Cooke, Sweeney and Simons, JJ., concur. Greenblott, J., dissents and votes to confirm the determination in the following memorandum: I dissent and vote to confirm the determination. I am of the opinion that there was ample evidence in the record to support the Commissioner’s determination. On the record, the Referee could properly find that petitioner, driving at a speed too great for existing conditions, ran off the pavement to the right in attempting to negotiate the sharp right-hand curve, and then lost control of his vehicle, with the result that he swerved to the left and ran into a ditch off the left side of the road. Petitioner was well acquainted •with the road, and knew, or should have known, that a driver negotiating a sharp curve, should reduce his speed to a rate commensurate with the existing potential danger. (Vehicle and Traffic Law, § 1180, subds. [a], [e].) Under the circumstances it was reasonable for the Referee to find that, had he slowed down, he would not have lost control. The circumstantial evidence, including the total loss of his ear and the serious knee injuries sustained by his passenger, when considered with the testimony, supports the determination. The Referee was justified in refusing to accept petitioner’s version of the accident. His *987credibility came under serious fire when he changed his original testimony and admitted that he had consumed four or five beers.